DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the members of the Markush group defining accelerating agents are unclear.  The claim has “or” and “and” and dangling modifiers, and it is difficult to identify what is a required component of the composition and what is not.  For example, is pyridine alone an accelerating agent, or must the pyridine be a derivative with a carboxyl group? Does the composition require both a carboxyl and an amino derivative?
Claims 2-10 fail to cure the indefiniteness of the base claim, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oouchi (US 2020/0016721 A1).
Oouchi discloses a chemical mechanical polishing slurry (see abstract), characterized in that the slurry comprises
silica abrasive particles [0029] and
accelerating agents;
wherein the accelerating agents are selected from 
	2,3-pyridinedicarboxylic acid (“quinolinic acid” [0068]), and
	2,4-diaminopyrimidine [0078].
As to claims 2-3, Oouchi discloses the mass percent concentration of the silica particles is 0.1-20 mass%, extremely preferably 1% or more, and more preferably 10% or less [0049], which encompasses the cited range.
As to claims 4 and 7, see the rejection of claim 1.

As to claims 8-9, Oouchi discloses the mass percent concentration of the pyrimidine compound with amino groups is 0.01-10%, extremely preferably 1 mass% or less [0084], which encompasses the cited range.
As to claim 10, Oouchi discloses a pH of 4-8 [0092], which overlaps with the cited range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2009/107472 A1 discloses a slurry with 2,3-pyridinedicarboxylic acid.  Zhou discloses a composition with carboxyl derivatives or pyridine. WO 2010/069149 discloses a slurry with 2-aminopyrimidine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANITA K ALANKO/Primary Examiner, Art Unit 1713